Citation Nr: 0519556	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


REMAND

The veteran testified that he is currently being treated by 
Dr. McNulty.  The RO should obtain an address for Dr. 
McNulty, and a release from the veteran, and should then 
obtain all available treatment records from Dr. McNulty.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  

The Board finds that additional examinations for the 
veteran's back, hip and knee disabilities are required.  New 
examinations are warranted because there is new medical 
evidence to be reviewed and considered.  With respect to the 
veteran's back, hip and knee disabilities, an examination is 
necessary to determine the diagnosis and etiology of the 
disabilities, if any, and to determine if they are related to 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should obtain an address for 
Dr. McNulty and a release from the 
veteran, and should then obtain all 
available treatment records relating to 
the veteran from Dr. McNulty, including 
reports of all examinations and testing 
as well as all treatment notes.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and etiology of his low back, bilateral 
hip, and bilateral knee disabilities.  The 
examiner is requested to specifically 
review the service medical records showing 
complaints of pain in the hips, knees, and 
back, and the report of the July 2003 VA 
examination, which indicated no objective 
disabilities were found with respect to 
the back, hips, and knees.  The examiner 
should conduct all appropriate testing, 
including range of motion testing, and X-
rays, if indicated.  If a low back, 
bilateral hip, or bilateral knee 
disability is diagnosed, the examiner 
should review the claims folder, to 
include the service medical records, and 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
low back disability, bilateral hip 
disability, or bilateral knee disability, 
if any, was initially manifested during 
service or was otherwise caused by or 
aggravated by service.  The examiner 
should offer a complete rationale for any 
opinion provided.  

3.  Following the above, the RO should 
then readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


